 1
 2
 3
 4                                                                     Note Changes by Court
 5                                                                                         JS-6
 6
 7                                   UNITED STATES DISTRICT COURT
 8                                  CENTRAL DISTRICT OF CALIFORNIA

 9   BRIAN WHITAKER,                                   ) Case No.: 2:19‐cv‐10005‐JFW‐SK
                                                       )
10               Plaintiff,                            )
                                                       ) ORDER
11      v.                                             )
     ARET SEMERCI;                                     )
12   NURAN SEMERCI; and Does 1‐10,                     )
                                                       )
13                                                     )
                 Defendants.                           )
14                                                     )
15
16                                                ORDER
17
18           In the Notice of Settlement filed on March 17, 2020, Docket No. 25, the parties

19   represent that they have settled this action. As a result, the Court dismisses this action without

20   prejudice subject to either party reopening the action on or before May 1, 2020. The Court

21   will retain jurisdiction for the sole purpose of enforcing the settlement until May 1, 2020.

22   Thereafter, absent further order of the Court, the dismissal of this action will be with prejudice.

23   All dates in this action, including the trial date are vacated.

24   IT IS SO ORDERED.

25
26   Dated: March 19, 2020               _____________________________________
                                         HONORABLE JOHN F. WALTER
27                                       United States District Judge
28                  -1-                   2:19‐cv‐10005‐JFW‐SK
